DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Communication in response the Amendment filed on July 06, 2022, for Application No. 14/481,772, title: “Creating An Intuitive Visual Plan For Achieving Financial Goals”.

Status of the Claims
Claims 1-12 and 14-25 were pending.  By the 07/06/2022 Response, Claims 1, 3, 5, 9, 11-12, 14, 16, 18, and 23-25 have been amended, and no claim has been cancelled or added.  Claims 13 and 26 were cancelled by the 04/17/2017 Response.  Accordingly, claims 1-12 and 14-25 remain pending in the application and have been examined.

Priority
This application claims the benefit of the U.S. Provisional Application No. 61/875,446 filed on 09/09/2013.  For the purpose of the examination, the 09/09/2013 is considered to be the effective filing date.


Claim Rejections - 35 USC § 112
In view of Applicant’s amendments, the rejection is withdrawn.

Allowable Subject Matter
Claims 1-12 and 14-25 are pending in this application.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 and 14-25 are found to be patent-eligible per the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 Revised PEG”).  More specifically, the limitations of Claim 1 “receiving, at a computing device, a plurality of different financial goals from a user, wherein each of the plurality of financial goals comprises a goal amount and a time for completing the financial goal; receiving, at the computing device, a priority from the user for each of the financial goals, the priority determining an order for achieving the financial goals; determining, at the computing device, a context for each of the plurality of financial goals based on the goal amount and the time for completing the financial goal, the context comprising a shape and an area value for graphical representations of each of the financial goals; creating a list, stored in memory of the computing device, comprising the plurality of financial goals, the priorities for each of the financial goals, the context for each of the financial goals, and a temporal placement of each financial goal on a graphical converging distance graphic; transforming, at the computing device, each of the financial goals in the list to a graphical representation of the financial goal based on the priority and shape and area value of the context of each financial goal; normalizing, at the computing device, a size of each of the graphical representations for each of the plurality of financial goals based on the context shape and area value and an available size of a digital display of the computing device such that the size of each of the graphical representations falls within minimum and maximum size limits defined by a slope of an asymptotic graph; determining, at the computing device, a relative position of the graphical representations of each of the plurality of financial goals on the converging distance graphic based at least in part on the time for completing the financial goals and the priority for the financial goals, wherein the converging distance graphic is oriented such that graphical representations of financial goals with future time periods are presented behind graphical representations of financial goals with more recent time periods; preparing and displaying, on the digital display of the computing device, the converging distance graphic comprising the graphical representations of each of the plurality of financial goals positioned relative to one another along the converging distance graphic in temporal order such that the graphical representations are spatially ordered according to the relative timing of the plurality of financial goals, wherein graphical representations of goals that occur earlier in time are placed in a foreground and obscure at least a portion of graphical representations of goals that occur later in time, the converging distance graphic comprising signposts for marking the user’s financial goals along the converging distance graphic; preparing and displaying, on the digital display of the computing device, a graphical zoom control for dynamically setting a zoom level of the converging distance graphic; receiving, at the computing device, input from a user interacting with the zoom control such that graphical representations of financial goals for recent time periods are removed from the converging distance graphic and graphical representations of financial goals for future time periods are moved into a foreground of the converging distance graphic and dynamically made larger as the zoom control is moved to a future time period in response to the user using the zoom control to set the zoom level to the future time period, wherein the sizes of the graphical representations of each of the plurality of goals are automatically adjusted according to the slope of the asymptotic graph; pre-assembling and storing, at the computing device, additional attributes about each goal prior to a graphical representation of the goal being selected from the converging distance graphic; receiving, at the computing device, a selection of the graphical representation of the goal from the converging distance graphic and presenting the pre-assembled additional attributes about the goal represented by the selected graphical representation; interacting, at the computing device, with an online bill pay system; receiving, at the computing device, bill pay activity from the online bill pay system; and dynamically modifying, at the computing device, the display of the graphical representations of the financial goals responsive to the received bill pay activity.” provides an improved graphical user interface that transforms a flat list of financial goal information into graphical representations for dynamically visualizing and interacting with the financial goals.  The graphical user interface also provides a graphical zoom control that allows a user to dynamically more through the interface by dynamically triggering a modification of the presentation of graphical representations of the goals that are placed on the timeline as the zoom control is moved.
The limitations are found to be applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  In summary, the claim involves an abstract idea and includes the additional elements that integrate the abstract idea into a practical application.  Independent Claim 14 recites a system with various computer components and comparable limitations and elements as discussed in Claim 1.  Therefore, the claims are patent-eligible per the Revised 2019 PEG.
Furthermore, the closest prior arts “Mackinlay” (U.S. Pat. No. 5,276,785), Ko (U.S. Pat. No. 9,047,705), “Grizack” (US Pub. No. 2006/0074788), and Macinnes (U.S. Pub. No. 2014/0279359) did not teach every element of the claims.  Also, an NPL (non-patent literature) search did not identify any reference that, individually or in combination with others, teach every element of the claims.  Therefore, the claims are allowable over the prior arts of record.
For these reasons, independent claims 1 and 14 are allowed.  Dependent claims 2-12 and 15-25 are also allowed because of their dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-24 (renumbered from claims 1-12 ad 14-25) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697